Citation Nr: 0816155	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-36 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss.

The veteran filed a service connection claim for loss of 
teeth secondary to his service-connected mandibular fracture 
in June 2007.  This matter is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his present hearing loss disability 
is related to exposure to artillery fire in service.  His 
representative also offers alternative arguments that the 
veteran's hearing loss is related to a head injury in 
service, in which he fractured his jaw, and/or ear infections 
in service.

The record shows exposure to acoustic trauma in service in 
that the veteran's military occupational specialty was 
Artillery Surveyor.  The service medical records also show 
the veteran had an ear infection in January 1967 and had his 
ears flushed.  In August 1967, he had complaints of an ear 
ache for the past two to three days; his ears drained at 
night.  On objective evaluation, his canal contained green 
pus.  A September 1968 medical record additionally shows the 
veteran fractured his right mandibular condyle.  Post-service 
audiological evaluations dated from April 2003 to July 2007 
collectively show the presence of a current bilateral hearing 
loss disability.

The medical evidence, however, is insufficient to decide the 
veteran's claim.  An April 2003 private examiner simply found 
that exposure to noise could cause hearing loss without 
making any assessment on the etiology of the veteran's 
hearing loss.  A November 2003 QTC examination notes that the 
veteran's hearing loss is not shown to be related to noise 
exposure and that the veteran would be shown to have more 
hearing loss in the left ear since he was left-handed (it is 
presumed the examiner means that the veteran would fire his 
weapon on his left side).  The examiner further noted that 
the much greater degree of hearing loss in the right ear 
could suggest an acoustic neuroma.  Magnetic imaging 
resonance (MRI) findings were negative for acoustic tumor, 
however.  The previous April 2003 private evaluation also, in 
fact, shows greater hearing loss in the left ear, which 
contradicts the November 2003 examiner's findings.  A July 
2007 VA examiner found that the veteran's hearing loss was 
not related to service because both the entry and exit 
physical examinations showed commensurate decibel level 
values for the veteran's hearing sensitivity; i.e., the 
hearing ability did not change much from entry to exit.  
However, in order to achieve service connection for a 
disability, the disability does not have to be diagnosed in 
service, but rather has to be related to an in-service 
incurrence. See 38 C.F.R. § 3.303(a).  The 2007 examiner 
further noted that the veteran had no history of ear 
infections; but the service medical records, in fact, show he 
had ear infections in 1967.  
 
The record is unclear on the etiology of the veteran's 
hearing loss disability.  Some of the medical evidence 
suggests that noise exposure is not the cause of the hearing 
loss.  If this is so, then the ear infections and/or head 
injury in service should at least be considered in 
determining the etiology of the hearing loss disability.  The 
veteran reportedly worked for a railroad company after 
service and was exposed to noise during this job, which also 
should be considered.  In order to clarify this matter, 
another audiological examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
etiology of the veteran's bilateral 
hearing loss disability.  The examiner 
should provide opinions on the following:

(a)  Whether the bilateral hearing loss 
disability is at least as likely as not 
related to the veteran's exposure to 
acoustic trauma in service in his duties 
as an Artillery Surveyor.

(b)  Whether the bilateral hearing loss 
disability is at least as likely as not 
related to the veteran's ear infections in 
service.

(c)  Whether the bilateral hearing loss 
disability is at least as likely as not 
related to the veteran's head injury when 
he fractured his jaw in service.

(d)  If none of the above, identify the 
likely cause of the current bilateral 
hearing loss.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



